Case 1:17-cv-00536-TFM-B Document 18 Filed 12/11/20 Page 1 of 1                     PageID #: 1463




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  ALLEN ALTO MADDOX,                              )
                                                  )
         Petitioner,                              )
                                                  )
  vs.                                             )    CIV. ACT. NO. 1:17-cv-536-TFM-B
                                                  )
  GUY NOE,                                        )
                                                  )
         Respondent.                              )

                                            JUDGMENT

        In accordance with the Memorandum Opinion and Order entered on this date, it is hereby

 ORDERED, ADJUDGED, and DECREED that Allen Alto Maddox’ habeas corpus petition,

 filed pursuant to 28 U.S.C. § 2254 (Doc. 4) is DISMISSED with prejudice as time barred.

 Further, the Court determines that Petitioner is not entitled to a Certificate of Appealability and,

 therefore, is not entitled to appeal in forma pauperis.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

 Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE and ORDERED this 11th day of December, 2020.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
